DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

               UNITED AUTOMOBILE INSURANCE COMPANY,
                             Appellant,

                                      v.

  ISO-DIAGNOSTICS TESTING, INC., a/a/o CAROLINA GONZALEZ,
                         Appellee.

                                No. 4D21-78

                               [April 29, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Giuseppina Miranda, Judge; L.T. Case Nos. COCE16-
20131(52) and 19-015807.

   Michael J. Neimand, House counsel, Miami, for appellant.

  Joseph R. Dawson of Law Office of Joseph R. Dawson, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and CIKLIN, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.